Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2. 	The amendments filed on 10/21/2021 have been fully considered and made of record in the application.

Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4. 	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,658,290. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent recite a first metal layer, the first metal layer comprising a first metal contact.  A contact pad vertically above the first metal contact.  A second metal layer between the contact pad and the first metal layer, the second metal layer comprising a plurality of second metal contacts, wherein the plurality of second metal
contacts are disposed vertically below the contact pad.  Each of the first metal contact and the plurality of second metal contacts has a shorter width than the contact pad.  A third metal layer between the contact pad and the second metal layer, wherein the third .
5. 	Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,658,290. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent recite a first metal layer, the first metal layer comprising a first metal contact.  A second metal layer above the first metal layer, the second metal layer comprising a plurality of second metal contacts.  A third metal layer above the second metal layer, the third metal layer comprising a third metal contact.  A contact pad above the third metal layer, wherein the first metal contact.  The plurality of second metal contacts, and the third metal contact are disposed below the contact pad, wherein the third metal contact and the contact pad have a same width.  Each of the plurality of second metal contacts has a shorter width than the contact pad.  The first metal contact has a shorter width than each of the plurality of second metal contacts.

Allowable Subject Matter
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
7. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of a second metal layer between the first metal layer and the contact pad.  The second metal
layer comprising a second metal contact, wherein the first metal contact and the second metal contact are disposed vertically below the contact pad.  The second metal contact has a shorter width than the contact pad and wherein the first metal contact has a shorter width than the second metal contact.  A third metal layer between the contact pad and the second metal layer.  The third metal layer comprising a third metal contact, wherein the third metal contact is disposed vertically below the contact pad, and wherein the third metal contact and the contact pad have a same width in claim 15.
 	The prior art made of record and not relied upon is cited primarily to show the
product of the instant invention.

Conclusion
8.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hitp://pair- dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.










AC/January 7, 2021 					/Alonzo Chambliss/ 										Primary Examiner, Art Unit 2897